Citation Nr: 9909873	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  94-47 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the left neck claimed secondary to exposure to Agent 
Orange during active military service.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1967 to August 1967 
and from May 1968 to August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The Board notes that the veteran canceled his hearing before 
a member of the Board scheduled in June 1998.  

A review of the Informal Hearing Presentation submitted by 
the veteran's representative reveals a claim for compensation 
related to removal of the squamous cell carcinoma in the left 
neck pursuant to 38 U.S.C.A. § 1151 (West 1991).  As this 
claim has not been previously adjudicated, it is not properly 
before the Board.  A review of the medical evidence reflects 
that the procedure in question was performed at St. Vincent 
Hospital, a private medical facility unaffiliated with VA.  
As 38 U.S.C.A. § 1151 pertains only to claims for medical or 
surgical treatment provided a VA facilities, such a claim by 
the veteran's representative will not be referred to the RO.   


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran was diagnosed as having squamous cell 
carcinoma of the left neck, with the primary carcinoma site 
of the left tonsil.  

3.  There is no competent medical evidence of a nexus between 
the veteran's squamous cell carcinoma of the left neck and 
his period of active military service, or some incident 
thereof, to include exposure to herbicides.  



CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
squamous cell carcinoma of the left neck claimed secondary to 
exposure to Agent Orange during active military service is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's military separation document reflected a period 
of foreign service and receipt of medals denoting active 
military service in Vietnam, through at least July 1969.  

In early April 1992, the veteran presented to a Paul Hamori, 
M.D., with a three-week history of swelling over the left 
anterior cervical submandibular area.  He reported a history 
of exposure to Agent Orange in Vietnam in 1968 and 1969, 
adding that one of his contemporaries from that time 
developed some type of lung cancer.  

The veteran was referred to Scott A. Hackett, M.D., for 
further evaluation of the neck mass.  Although an aspiration 
biopsy performed was negative for malignancy, in May 1992 the 
veteran underwent excisional biopsy of the left neck mass.  
Pathological examination of the tissue resulted in a 
diagnosis of metastatic squamous cell carcinoma to the left 
neck with unknown primary.  A left modified radical neck 
dissection was immediately performed.  

In June 1992, the veteran was referred to the University of 
Texas M.D. Anderson Cancer Center (the Cancer Center) for 
management of the unknown primary tumor.  He reported a 
history of exposure to Agent Orange in Vietnam.  Examination 
of the oral cavity and oropharynx revealed a prominent left 
tonsil to inspection and indurated to palpation.  There were 
no other lesions in the oropharynx.  The larynx was normal.  
Punch biopsy of the left tonsillar mass revealed poorly 
differentiated carcinoma, probably squamous carcinoma.  The 
veteran was referred for a head and neck oncology 
consultation, during which he again reported exposure to 
Agent Orange in Vietnam.  The consultation report showed an 
impression of stage I squamous cell carcinoma of the left 
tonsil, primary, with metastasis to nodes in the left neck, 
with no evidence of distant disease and an apparently 
successful neck dissection.  Subsequent records from the 
Cancer Center showed that the veteran underwent radiation 
therapy through August 1992.   

In a June 1992 statement, the veteran asserted that his 
cancer was the result of dioxin exposure in service in 
Vietnam.  He related that a veteran with whom he had served 
in Vietnam had also been diagnosed as having cancer.      

In December 1993, the veteran received payment from the Agent 
Orange Payment Program.

The RO received a copy of a September 1994 statement from Dr. 
Hackett.  He related that the veteran had a squamous cell 
carcinoma that originated in the left tonsil and metastasized 
to the left neck.  Dr. Hackett explained that he felt the 
primary tumor in the tonsil was in close proximity to the 
larynx and that any materials inhaled into the larynx, 
trachea, lung, and bronchus had to pass by the mucosa of the 
oral cavity, oral pharynx, and specifically, the tonsils.  

In the veteran's October 1994 notice of disagreement, he 
essentially restated the opinion of Dr. Hackett.  He added 
that his doctors told him that if he had waited another six 
months for treatment, he would have had extensive cancer 
intrusion into the larynx, trachea, lung, and bronchus.  
Subsequent statements from Dr. Hackett indicated there was no 
evidence of recurrence of the carcinoma. 

In August 1995, the veteran submitted an excerpt from The 
Merck Manual, 2352 (16th ed. 1992), which indicated that 
squamous cell carcinoma of the tonsil was second in frequency 
only to carcinoma of the larynx among malignancies of the 
upper respiratory tract.  

The RO obtained medical records associated with the veteran's 
Social Security disability claim.  In a February 1995 
statement, John Karedes, M.D., indicated that the veteran had 
been diagnosed with and treated for squamous cell carcinoma.  
He stated that the medical evidence supports a relationship 
between the cancer and the veteran's exposure to chemical 
defoliants in Vietnam.  

The veteran underwent a VA Agent Orange examination in June 
1996.  He reported serving in Vietnam from December 1968 to 
August 1969.  He was sure that he had consumed food or drink 
that could have been contaminated by Agent Orange.  He was 
not sure if he had been directly sprayed with Agent Orange or 
if he had been exposed to other herbicides.  The veteran was 
status post surgical resection and radiation therapy for 
squamous cell carcinoma of the tonsil.  He related that his 
father died of prostate cancer and that his brother had colon 
cancer.  


Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (specifically addressing claims based 
ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in Vietnam during the 
Vietnam era will be considered to have been incurred in 
service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  
The presumption requires exposure to an herbicide agent and 
manifestation of the disease to a degree of 10 percent or 
more within the time period specified for each disease.  
38 C.F.R. § 3.307(a)(6)(ii).  Herbicide exposure is presumed 
if the veteran has a designated disease and served in Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(iii).  The 
presumption may be rebutted by affirmative, though not 
necessarily conclusive, evidence to the contrary.  
38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d).  

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  
38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  See 
38 U.S.C.A. § 1116(b)(1) (permitting the Secretary to 
determine by regulation additional diseases subject to the 
presumption aside from those listed at § 1116(a)(2)). 

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Initially, the Board finds that the squamous cell carcinoma 
of the tonsil, metastatic to the left neck, is not a 
respiratory cancer for purposes of the presumption.  
38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  
Specifically, the Board finds that the term "respiratory 
cancers" as set forth in the applicable law and regulations 
is not meant to include cancer of any portion of the 
respiratory tract, but applies only to cancers to the parts 
parenthetically listed thereafter.  The Federal Register 
Volume 59, No. 23, Thursday February 3, 1994, page 5163, 
referred to a study by the National Academy of Sciences 
(NAS), on which Congress based the presumptive list of 
diseases.  The cited text indicated that researchers found 
limited/suggestive evidence of an association between 
exposure to herbicides and respiratory cancers, specifically 
cancers of the lung (including the bronchus), larynx, and 
trachea.  The Board finds the wording of the NAS report and 
the subsequently enacted law and regulations intended to 
limit the applicability of presumptive in-service incurrence 
to cancers of those portions of the respiratory system 
specifically identified.  Therefore, the squamous cell 
carcinoma is not presumed to have been incurred in service.  
38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6). 

The veteran asserted that he was told by doctors that if he 
had waited longer to seek treatment for the mass in the left 
neck he would have had intrusion into the larynx, trachea, 
lung, and bronchus.  The Board emphasizes, however, that the 
primary cancer site is the left tonsil.  As discussed above, 
cancer of the left tonsil does not fall within the group of 
designated diseases.  Presumptive service connection may not 
be established for a designated cancer if it developed as the 
result of metastasis of a cancer not associated with 
herbicide exposure.  VAOPGCPREC 18-97.   

Considering the evidence of record, the Board finds that the 
veteran's claim for service connection for squamous cell 
carcinoma of the left neck claimed secondary to exposure to 
Agent Orange during active military service is not well 
grounded.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  The 
veteran was diagnosed as having a squamous cell carcinoma of 
the left neck with a primary carcinoma in the left tonsil.  
The veteran asserts that he was exposed to Agent Orange 
during service in Vietnam.  For purposes of determining 
whether a claim is well grounded, the Board accepts the 
truthfulness of these statements.  Robinette, 8 Vet. App. at 
77-78; King, 5 Vet. App. at 21.  The Board emphasizes that, 
because the veteran did not develop a designated disease, 
herbicide exposure is not presumed.  38 C.F.R. 
§ 3.307(a)(6)(iii).  

However, the claim is not well grounded because there is no 
competent medical evidence of a nexus between the squamous 
cell carcinoma of the left neck and the veteran's period of 
active military service or any incident thereof, to include 
exposure to herbicides.  Epps, 126 F.3d at 1468.  The 
September 1994 statement from Dr. Hackett merely proffers the 
observation that the tonsil is part of a common respiratory 
pathway, seemingly attempting to "bootstrap" cancer of the 
tonsil into the designated group of respiratory cancers.  
However, Dr. Hackett does not specifically state that the 
veteran's cancer is the result of exposure to herbicides in 
service.  Similarly, the February 1995 statement from Dr. 
Karedes posits that the "medical evidence supports a 
relationship between the cancer and the veteran's exposure to 
chemical defoliants in Vietnam."  However, he fails to 
discuss what that supporting medical evidence might be and 
does not offer a personal medical opinion as to etiology.  
The Board finds the statements from Dr. Hackett and Dr. 
Karedes insufficient to render the veteran's claim plausible.  
Murphy, 1 Vet. App. at 81; Moreau, 9 Vet. App. at 393.  

Finally, the veteran has personally asserted that there is a 
relationship between the carcinoma and exposure to herbicides 
in service.  However, the veteran is a lay person untrained 
in medicine or science.  His lay opinion as to the etiology 
of his cancer is not competent medical evidence for purposes 
of well grounding a claim.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.    

The Board notes that, in December 1993, the veteran received 
payment from the Agent Orange Payment Program.  The Agent 
Orange Payment Program was established by court settlement of 
a class-action, product-liability suit brought by Vietnam 
veterans against manufacturers of Agent Orange.  Winsett v. 
West, 11 Vet. App. 420, 422 (1998).  However, enrollment in 
or payments from the Program are not probative on the 
question of whether the veteran has an Agent-Orange-related 
disability.  Winsett, 11 Vet. App. at 425 (quoting Brock v. 
Brown, 10 Vet. App. 155, 161-62 (1997)).  In fact, 
eligibility for payments is predicated only on the total 
disability of a Vietnam veteran exposed to Agent Orange 
arising from non-traumatic, non-accidental and non-self-
inflicted causes. Id.; see In re "Agent Orange" Product 
Liability Litigation, 689 F. Supp. 1250, 1257-58 (E.D.N.Y. 
1988).  No relationship is required between the disability 
and exposure to Agent Orange in service. Id.    

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for squamous cell carcinoma of the left neck 
claimed secondary to exposure to Agent Orange during active 
military service.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; 
Epps, 126 F.3d at 1468.  Therefore, the duty to assist is not 
triggered and VA has no obligation to further develop the 
veteran's claim.  Epps, 126 F.3d at 1469; Grivois v. Brown, 5 
Vet. App. 136, 140 (1994).

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).

If the veteran wishes to complete his application for service 
connection for squamous cell carcinoma of the left neck 
claimed secondary to Agent Orange exposure, he should submit 
competent medical evidence showing a nexus between the 
carcinoma and his period of active military service.  
Robinette, 8 Vet. App. at 77-78.



ORDER

Entitlement to service connection for squamous cell carcinoma 
of the left neck claimed secondary to exposure to Agent 
Orange during active military service, is denied.




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

